Citation Nr: 1632727	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a disorder of the left lower extremity, to include the left hip and left thigh, including residuals of surgery, Legg Perthese disease, manifested by limping, pain, and a cracked femur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to November 1954.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2013.  The RO issued a Statement of the Case (SOC) in February 2014.  In March 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran was afforded an informal hearing before a Decision Review Officer (DRO) at the RO in April 2014.  A copy of this hearing transcript is of record.  In August 2014, the Veteran's representative requested a Board videoconference hearing.  In a subsequent March 2015 statement, the Veteran withdrew his hearing request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In April 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the May 2016 Supplemental SOC (SSOC), additional pertinent medical and lay evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in May 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board recognizes that this claim was remanded previously, and sincerely regrets the further delay.  However, given that the AOJ failed to follow all the Board's remand instructions, and because the medical evidence presented is incomplete for proper consideration of the claim, the case must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.159 (West 2014).

Initially, in a June 2016 statement, the Veteran reported June 2016 VA treatment at the Newington, Connecticut, VA Medical Center (VAMC).  The Veteran stated that "My military health records are documented in the VA hospital in Newington, CT."  The most recent outpatient treatment records from the VAMC in Newington, Connecticut, are dated from March 2013.  On remand, all pertinent records since this date should be obtained and added to the claims file.  38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Additionally, in April 2013, the AOJ was informed by the National Personnel Records Center (NPRC) that the Veteran's service treatment records (STRs) were fire-related and unavailable.  In response, upon remand, the AOJ informed the Veteran of the unavailability of these records in a written notice letter dated in August 2015.  However, the AOJ did not issue a Formal Finding regarding the unavailability of these records, as specifically requested by the Board in its remand.  This action is necessary before the Veteran's claim can be decided on the merits.  38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the Newington, Connecticut, VAMC, dated since March 2013 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Issue a Formal Finding regarding the unavailability of the Veteran's STRs.  

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

